Citation Nr: 1741034	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  09-28 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for the service-connected lumbar spine disability prior to October 1, 2009.

2.  Entitlement to a rating in excess of 10 percent for the service-connected lumbar spine disability from October 1, 2009, to January 18, 2017.

3.  Entitlement to a rating in excess of 40 percent for the service-connected lumbar spine disability beginning January 19, 2017.

4.  Entitlement to a compensable rating for lumbar radiculopathy of the left lower extremity prior to January 19, 2017, and in excess of 20 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for left (non-dominant) hand and wrist disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active military service from January 1993 to May 1997.

This matter was originally on appeal from December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.  Jurisdiction resides with the New Orleans, Louisiana RO.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2016.  

Although the Veteran has not specifically appealed the rating or effective date assigned for his service-connected radiculopathy disability, the Board finds that it is part and parcel of the increased lumbar spine disability currently on appeal.  As such, the Board will address this issue below.

The Board notes that the Veteran also filed an application for Total Disability Rating based on Individual Unemployability (TDIU) in February 2016.  In May 2016 denied the request.  The Veteran did not file a Notice of Disagreement as to the denial of the application for TDIU; therefore, the May 2016 denial of the Veteran's application for TDIU is final and not for appellate consideration at this time.  The subsequent evidence does not raise the issue of entitlement to a TDIU.



FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's lumbar spine disability was manifested by pain, muscle spasms, weakness, and an altered gait; he does not have ankylosis or limitation of forward flexion to 30 degrees or less or intervertebral disc syndrome.

2.  For the rating period beginning January 19, 2017, the Veteran's spine disability has not more nearly approximated unfavorable ankylosis of the thoracolumbar spine.

3.  Since the beginning of the claim for increase for back disability until January 19, 2017, the Veteran's radiculopathy of the left lower extremity have been manifested by, at most, "mild" incomplete paralysis of the sciatic nerve.

4.  For the rating period beginning January 19, 2017, the Veteran's radiculopathy of the left lower extremity have been manifested by, at most, "moderate" incomplete paralysis of the sciatic nerve.

5.  For the entire rating period on appeal, the Veteran's left wrist disability has been manifested by pain, but with normal limitation of range of motion, and no evidence of ankylosis.

CONCLUSIONS OF LAW

1.  For the rating period prior to January 19, 2017, the criteria for a 20 percent rating, but no higher, for the lumbar spine disability have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  For the rating period beginning January 19, 2017, the criteria for a rating in excess of 40 percent for the lumbar disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

3.  Since the beginning of the claim until January 19, 2017, the criteria for a separate 10 percent rating, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Codes 8520 (2016).

4.  For the rating period beginning January 19, 2017, the criteria for a separate rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a, Diagnostic Codes 8520 (2016).

5.  The criteria for an increased rating in excess of 10 percent for a left hand (wrist) disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Analysis for Lumbar Spine Disability

By way of procedural background, in a December 2007 rating decision, the RO continued a noncompensable rating for the Veteran's spine disability.  In a March 2016 rating decision, the RO increased the Veteran's rating to 10 percent effective October 1, 2009.  Further, in a January 2017 rating decision, the RO assigned a 40 percent rating effective January 19, 2017.   

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; the combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (IVDS) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 
38 C.F.R. § 4.25 (2016) (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 
38 C.F.R. § 4.71a.
At the time the Veteran filed his claim for an increased rating in November 2006, he was incarcerated.  A report of contact to the management office at the correctional facility indicated that the Veteran could not be made available for a VA examination.  Treatment records dated in April 2007 from the correctional facility showed complaints of back pain.  A January 2005 record indicated that the Veteran complained of left leg pain and low back pain since 1995.  He had L5 paraspinal tenderness, but with 100 percent range of motion.  The Veteran was prescribed pain medication. 

In February 2014, the Veteran was afforded a VA spine examination at the correctional facility.  A diagnosis of back strain with intermittent sciatica was noted.   During the evaluation, the Veteran reported recurrent low back pain with muscle spasms since his motorcycle accident in service.  He indicated that he self-medicated with pain relievers.  The Veteran further noted that he had a severe flare-up in 2012 that lasted approximately 2-3 months.  He also reported flare-ups that included muscle spasms every 3-4 months and lasted several days.  The examiner noted that a review of medical records at the correctional facility showed documentation of back symptoms since at least 2009.  Upon range of motion testing, flexion was limited to 90 degrees with pain starting at 70 degrees.  After repetitive use testing, there was no additional loss of motion.  The examiner also noted that the Veteran had muscle spasms of the thoracolumbar spine, which did not result in an abnormal gait or spinal contour.  That notwithstanding, in a separate part of the report, the examiner noted that the Veteran ambulated with a "mild steppage gait" due to a left foot drop.  The Veteran also reported that, during a flare-up, he had "difficulty with all weight bearing activities."  The examiner also indicated that the Veteran had left lower extremity radiculopathy as a result of sciatic nerve involvement that was of "mild" severity.  There was no ankylosis of the spine and no other neurological abnormalities.   He also did not have IVDS.

In an October 2015 VA treatment record, the Veteran was seen in the emergency room for complaints of pain to his lower back.  He stated that the pain was associated with stiffness and spasms that radiated to the left buttock and down his left leg.  

In a private chiropractic treatment record dated in January 2016, the chiropractor noted that the Veteran had muscle spasms of the lower back.  The Veteran reported that he could only walk 1/4 mile before experiencing increased pain.

The Veteran was most recently afforded a VA spine examination in January 2017.    The examiner stated that the Veteran had developed chronic lower back pain
with intermittent left lower extremity sciatica, with radicular pain and numbness.
He also has had problems with frequent, severe left sided lower back muscle spasms, which had often caused him to lose control of his bladder.  The Veteran reported weekly flare-ups.  It was specifically noted that, at the time of the examination, the Veteran was having a "severe" flare-up and he indicated that his neighbor had to help him get dressed that morning.  Upon range of motion testing, flexion was limited to 25 degrees.  After repetitive use testing, there was no additional loss of motion.  It was noted that the Veteran also had muscle spasms of the spine, which did not result in abnormal gait or abnormal spinal contour.  The examiner indicated that the Veteran had left lower extremity radiculopathy as a result of sciatic nerve involvement that was of "moderate" severity.  There was no ankylosis of the spine and no other neurological abnormalities.   He also did not have IVDS.

Based on the procedural history in this case, the Veteran appealed the __ rating decision that continued a noncompensable rating for lumbar spine disability.  In a March 2016 rating decision, the OR increased the rating for lumbar spine disability to 10 percent, effective October 1, 2009.  A January 2017 rating decision increased the rating to 40 percent effective January 19 2017.

Upon review of all evidence of record, both lay and medical, the Board finds that, for the period prior to January 19, 2017, a higher rating of 20 percent rating is warranted for the service-connected lumbar spine disability.  As noted above, the Veteran has complained of muscle spasms throughout the entire rating period on appeal.  The February 2014 and January 2017 VA examiners specifically indicated that the Veteran had muscle spasms.  Further, the Board finds that the evidence is in relative equipoise as to whether the Veteran's muscle spasms have resulted in an altered gait.  Although the February 2014 and January 2017 VA examiners noted that the Veteran had muscle spasms of the spine which did not result in an abnormal gait, in a separate section of the February 2014 report, the examiner indicated that the Veteran ambulated with a "mild steppage gait" due to a left foot drop.  The Veteran also reported that, during a flare-up, he had "difficulty with all weight bearing activities," which the Board finds would include walking (i. e., his gait).  During the January 2017 VA examination, the Veteran reported that he was unable to get dressed in the morning due to a flare-up and stated that he had weakness in the lower extremity due to his radiculopathy.  In the January 2016 private chiropractic treatment record it was noted that the Veteran had muscle spasms of the lower back.  The Veteran also reported that he could only walk 1/4 mile before experiencing increased pain.  Based on this evidence, the Board finds that there is at least some indication that the Veteran's gait is abnormal and that he would experience difficulty walking during flare-ups of his lumbar spine disability.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that for the rating period prior to January 19, 2017, the Veteran's spine disability has been manifested by paraspinal spasms that have resulted in a mild steppage gait and difficulty with all weight bearing activities (including walking) during flare-ups.  As such, a 20 percent rating is warranted under the General Rating Formula for the rating period prior to January 19, 2017.  See 38 C.F.R.
§ 4.71a.

However, prior to January 19, 2017, a rating in excess of 20 percent is not warranted.  Specifically, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine as contemplated by a 40 percent rating under 38 C.F.R. § 4.71a.  According to the January 2005 correctional facility record, the Veteran was shown to have 100 percent range of motion.  In the February 2014 VA examination, range of motion testing showed flexion limited to 90 degrees with pain starting at 70 degrees.  As such, the Board finds that these symptoms do not more nearly approximate flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine as contemplated by a 40 percent rating.

In reaching the above conclusion, the Board considered the Veteran's functional loss due to pain or due to weakness, fatigability, lack of endurance, or pain on movement of the spine under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  
38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Veteran in this case has complained of back pain and he is competent to describe pain as he has firsthand knowledge of it.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, his statements regarding painful motion are supported by the medical evidence.  However, pain alone is not a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  The applicable evidence demonstrates that the Veteran has spinal movement, albeit with pain.  Although some functional loss and/or functional impairment of the spine with less movement than normal and pain on movement was shown during the above-noted VA examinations, the evidence does not demonstrate that these symptoms resulted in additional functional limitation.  Specifically, during the February 2014 VA examination, the Veteran was able to achieve the same range of motion after repetitive-use; thus no additional loss was shown.  As such, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his service-connected spine disability to warrant a higher rating in excess of 20 percent for the rating period prior to January 19, 2017.

For the rating period beginning January 19, 2017, the Veteran is already in receipt of a 40 percent rating based on forward flexion of the thoracolumbar spine 30 degrees or less.  See January 2017 VA examination (showing flexion limited to 25 degrees).  Review of the record does not support a disability rating in excess of 40 percent beginning January 19, 2017.  The January 2017 VA examiner stated that the Veteran was having a "severe" flare-up and he indicated that his neighbor had to help him get dressed.  It was specifically noted that there was no ankylosis of the spine.  The remaining evidence of record does not show that the Veteran's lumbar spine disability has ever resulted in unfavorable ankylosis of the entire thoracolumbar spine. 
The Board also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups for the period beginning January 19, 2017.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, at 204-7.  However, as noted, during the January 2017 examination, the Veteran experienced a flare-up of his spine disability; as such, the evaluation conducted at that time adequately consider his symptoms during flare-ups, including loss in range of motion, instability, weakness, fatigue, or incoordination.  Accordingly, a rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted for the rating period beginning January 19, 2017.

Radiculopathy of the Left Lower Extremity

From October 1, 2009, the Veteran's radiculopathy of the left lower extremity was included in the 10 percent rating for lumbar spine disability.  See March 2016 rating decision.  Beginning January 19, 2017, a separate 20 percent rating for radiculopathy of the left lower extremity, secondary to his lumbar spine was awarded, under Diagnostic Code 8520 for sciatic nerve disability.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of sciatic nerve, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis, and 80 percent for complete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a (2016).

Upon review of the evidence of record, the Board finds that the Veteran's radiculopathy of the left lower extremity has been manifested by, at most, "mild" incomplete paralysis of the sciatic nerve for the rating period prior to January 19, 2017.  In this regard, a January 2005 record indicates that the Veteran complained of left leg pain and low back pain since 1995.  During the February 2014 VA spine examination, the examiner noted that the Veteran had left lower extremity radiculopathy as a result of sciatic nerve involvement that was of "mild" severity.  
In an October 2015 VA treatment record, the Veteran stated that his pain was associated with stiffness and spasms that radiated to the left buttock and down his left leg.  

Accordingly, the Board finds that the evidence shows that the Veteran's mild symptoms associated with his left lower extremity radiculopathy were present for the rating period prior to January 19, 2017.  The evidence discussed above shows that the Veteran's symptoms were, at worst, mild throughout the rating period prior to January 19, 2017. 

Beginning January 19, 2017, the RO assigned a 20 percent rating under Diagnostic Code 8520 for "moderate" symptoms associated with his left lower extremity radiculopathy.  This rating was assigned as a result of the findings by the January 2017 VA examiner, who determined that left lower extremity radiculopathy as a result of sciatic nerve involvement was of "moderate" severity during a severe flare-up.  There is no indication in the record that the Veteran's sciatic nerve impairment more nearly approximates moderately severe symptoms.  As such, a rating in excess of 20 percent beginning January 19, 2017, is not warranted. 

Regarding other neurologic impairment associated with the lumbar spine, the Veteran has reported frequent, severe left- sided lower back muscle spasms, which he believes causes him to lose control of his bladder.  See January 2017 VA examination report.  

The Board finds, however, that the Veteran's bladder issues have been determined by a medical professional to be associated with a non-service connected disorder.  A  February 2017 VA examiner who conducted a urinary examination specifically indicated that the Veteran does not have a "neurogenic bladder."  He further noted that the Veteran had been diagnosed with an overactive bladder by the Dallas VAMC Urology department, which was noted to be a "separate and distinct clinical entity, and is not related to his service-connected lower back condition."  As such, the Board finds that a separate rating for the Veteran's bladder impairment is not warranted as it is not associated with his back disability. 

Laws and Analysis for Left Hand Disability

The Veteran maintains that his current left hand/wrist disability is more severe than that contemplated by his current 10 percent rating disability.  He is diagnosed with a chronic strain of the left hand (non-dominant hand).  The Veteran has reported that, since his in-service injury, he has intermittent flare-ups with pain over the dorsum of the hand into the dorsal wrist.  See January 2017 VA examination report.  

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.  Under Diagnostic Code 5214, favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion warrants a rating of 20 percent if involving the minor extremity.  Ankylosis of the wrist in any position, except favorable, warrants a 30 percent rating if involving the minor extremity. Unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, warrants a 40 percent rating if involving the minor extremity. Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Diagnostic Code 5215 provides for the assignment of a 10 percent rating for limitation of motion of the wrist, with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.

The Veteran is receiving the maximum schedular rating under Diagnostic Code 5215.  As the Veteran is receiving the maximum schedular rating, a schedular rating higher than 10 percent for his right wrist disability is not warranted under this Diagnostic Code.

Further, application of Diagnostic Code 5214 is inappropriate in this case.  Here, there is no medically competent evidence that demonstrates that the Veteran suffers from ankylosis of any kind.  Specifically, in both of his VA examinations for his hand and wrist, in February 2014 and January 2017, both VA examiners failed to diagnosis or detection ankylosis of the Veteran's hand or wrist.  To this end, a close review of the Veteran's treatment records also reveals no diagnosis or discovery of ankylosis of the hand or wrist at any point during the claims period.  As such, the Board finds that in light of the competent medical evidence demonstrating no ankylosis, a potentially higher rating under Diagnostic Code 5214 is not warranted.

Moreover, during the January 2017 VA examination, the examiner performed range of motion testing for the Veteran's left hand, including fingers, and indicated that all testing was normal and there was no gap between the pad of the thumb and the fingers.  There was also no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  Pain was noted during finger flexion, but did not result in/cause functional loss.  As such, separate or higher ratings under other Diagnostic Codes pertaining to the fingers are not warranted.  

The Board also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, at 204-7.  During the VA examinations, the Veteran was able to perform repetitive-use testing with no additional loss of motion or function. 

The Board also considered other possibly applicable rating criteria.  But the evidence of record does not demonstrate that the wrist disorder has caused a flail false joint, any marked deformity of the radius, any impairment of supination and pronation, or other elbow and forearm symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205-13 (2016).  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	(CONTINUED ON NEXT PAGE)

ORDER

For the rating period prior to January 19, 2017, a 20 percent rating, but no higher, for the lumbar spine disability is granted, subject to the laws and regulations governing monetary benefits.

For the rating period beginning January 19, 2017, a rating in excess of 40 percent for the lumbar disability is denied.

Since beginning of the claim for increase, until January 19, 2017, a separate 10 percent rating, but no higher, for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing monetary benefits.

For the rating period beginning January 19, 2017, a rating in excess of 20 percent for radiculopathy of the left lower extremity is denied. 

A rating in excess of 10 percent for a left hand/wrist disability is denied.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


